Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/28/2022 is acknowledged.
Claim objection in the Office action of 04/04/2022 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 04/04/2022 are withdrawn.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that art KR 2016 0108058 does not show the limitation “curved sliding surface.” Prior art discloses the flange 15 is disk-shaped (¶ 0023). The radial surface of the flange has curved surface. Applicant's argument is not persuasive. Amended independent claims are rejected as given below.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR 2016 0108058) in view of D2 (JP 2004 144255). 
As to claim 1, D1 discloses a method of manufacturing a wheel hub bearing unit (Figures 1-2) for vehicles comprising a rolling bearing, wherein the rolling bearing comprises an inner ring (11) having its first end (end of inner ring that carries 200 defines the first end) provided, radially on the outside, with a flange (15), an outer ring (12) and a plurality of rolling bodies (41) arranged between the outer ring (12) and the inner ring (11) so that they are relatively rotatable, and at least one sealing device (70) mounted integrally on the outer ring (12) and provided with a plurality of sealing lips (71, 72, and 73) configured to engage on a radially outer surface of the first end of the inner ring (11); wherein the method comprises: 
a) manufacturing the outer ring and the inner ring, wherein the inner ring comprises one piece with the flange (Figures 1-2)); 
b) progressively forming on a radially outer surface of the inner ring an insert (200) made by additive manufacturing (lacks disclosure) of a metal (insert 200 is made of metal including stainless material; ¶ 0041 ) or metal alloy resistant to corrosion and having a relatively low friction coefficient (lacks disclosure)); the insert (200) being arranged astride, on the same side, a base portion of the flange (15) and a portion of the first end of the inner ring (11) immediately adjacent to the base portion of the flange (15) and radially inside the outer ring (base portion of the flange and a portion of the first end of the inner ring are as shown below), the insert extending both above the base portion of the flange (15) and above the portion of the first end of the inner ring (11) immediately adjacent thereto (Figures 1-2, and as shown below); 
c) machining the metal insert (200) so as to form a sliding surface for the sealing lips, the sliding surface being curved and seamlessly connecting the base portion of the flange with the first end of the inner ring (sealing lips 71 and 72 slide on the sliding surface 220 of the metal insert 200 [¶ 0043]; since the number of metal inserts depends on the sealing requirements of the intended environment, the metal inserts 200 can added to form a curved sliding surface that seamlessly connecting the base portion of the flange with the first end of the inner ring [¶ 0040]; further, the flange 15 is disk-shaped [¶ 0023], and thus having a curved sliding surface 220, when viewed perpendicular to the sliding surface 220, with a center coincides with the longitudinal axis of the assembly); 
d) mounting the sealing device (70) on the outer ring (12) and mounting the outer ring (12) on the inner ring (11), on the opposite side to the flange (15), with the arrangement of rolling bodies (41) in between, so that the sealing lips (71, 72) cooperate with the sliding surface (¶ 0040, 0043; Figures 1-2.)  
	D2 teaches a sealing system with a sliding member on a base metal 1. The sliding member is manufactured by an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient (P4, L5 of translation; claims 1-2.) D2 also teaches manufacturing method involves laser and powder raw metal of 0.05 mm thickness, and the process is repeated to obtain the predetermined thickness (P5, L1-8). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include an insert in D1 by additive process as taught by D2 since the claimed invention is merely a combination of known elements (such as adding material by additive process), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
	Thus, the simple modification of D1 with D2 producing a predictable result renders the claim obvious. 
	Applicants do not point, with particularity, to claim language the invention.



    PNG
    media_image1.png
    789
    718
    media_image1.png
    Greyscale





As to claim 2, the combination teaches the method according to claim 1, wherein during step a), a recess is also formed on the radially outer surface of the inner ring (11), said recess being arranged astride, on the same side, a base portion of the flange (15) and a portion of the first end of the inner ring (11) immediately adjacent to the base portion of the flange (15), the recess extending both above the base portion of the flange (11) and above the portion of the first end of the inner ring (11) immediately adjacent thereto (200 is in a recess (Figure 2)); and wherein step b) is carried out by forming the insert by additive manufacturing directly inside the recess until it at least fills it completely, optionally overflowing also axially and/or radially so as to project from the recess (D2 teaches an additive method as shown in claim 1. It would have been obvious to one skill in the art to have an insert by additive method.)  

As to claim 3, the combination teaches the method according to claim 1, wherein the metal insert is manufactured by selective laser manufacturing (SLM) technology using metallic powders having an average particle size of between 70 and 100 micron and applying a power of 400W with a relative translation speed of 10 mm/sec (D2 teaches a laser powder metal additive method [P4. L5, 16-17] using 50 µ particle size, 200 W power apparatus and forming speed of 10 cubic mm/sec [P6, second paragraph of translation; Table 1 of original text]. It would have been obvious to one skill in the art to have the insert manufactured by selective laser manufacturing (SLM) technology using metallic powders having an average particle size of between 70 and 100 micron and applying a power of 400W with a relative translation speed of 10 mm/sec.)  

As to claim 4, D1 discloses the method according to claim 1, wherein the metal insert is made of a stainless steel (¶ 0041.)  

As to claim 7, the combination teaches the method according to claim 1, wherein the metal insert has, after its application step, a minimum thickness of 0.5 mm and after machining a thickness of between 0.2 and 2 mm and preferably between 0.4 and 0.8 mm (D2 teaches a laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one skill in the art to have the metal insert a minimum thickness of 0.5 mm and after machining a thickness of between 0.2 and 2 mm and preferably between 0.4 and 0.8 mm, for the intended sealing purpose.)  

As to claim 8, the combination teaches the method according to claim 1, wherein step b) progressively forming on a radially outer surface of the inner ring the insert made by means of additive manufacturing further comprises forming a projection configured to extend axially inside the outer ring and radially on an outside of a radially11Attorney Docket No.. P24368US00 outermost one of the sealing lips (D1 discloses an insert 200 on the radially outer surface of the inner ring, in Figures 1-2. D1 also discloses the number of inserts depends on the intended use [¶ 0040]. Projections on surface 220 define the projection. D2 teaches a sealing system with a sliding member an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient [P4, L5 of translation; claims 1-2.] D2 also teaches the laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one having ordinary skill in the art to have the insert in D1 by method of additive process comprises forming a projection configured to extend axially inside the outer ring [12] and radially on an outside of an 11Attorney Docket No.. P24368US00 outermost one of the sealing lips [73] to provide effective sealing for the intended environment.)  

As to claim 9, the combination teaches the method according to claim 2, wherein step b) further comprises forming a projection configured to extend axially inside the outer ring and radially on an outside of an outermost one of the sealing lips.  
(D1 discloses an insert 200 on the radially outer surface of the inner ring, in Figures 1-2. D1 also discloses the number of inserts depends on the intended use [¶ 0040]. D2 teaches a sealing system with a sliding member an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient [P4, L5 of translation; claims 1-2.] D2 also teaches laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one having ordinary skill in the art to have the insert in D1 by method of additive process comprises forming a projection configured to extend axially inside the outer ring [12] and radially on an outside of an 11Attorney Docket No.. P24368US00 outermost one of the sealing lips [73] to provide effective sealing for the intended environment.)  

As to claim 10, D1 discloses a wheel hub bearing unit (Figures 1-2) for vehicles comprising: 
a rolling bearing (components of Figures 1-2) comprising: 
an inner ring (11) having its first end provided, radially on the outside, with a flange (15); 
an outer ring (12); 
a plurality of rolling bodies (41) arranged between the outer ring (12) and the inner ring (11) so that they are relatively rotatable (Figures 1-2); and 
at least one sealing device (70) mounted integrally on the outer ring (12) and provided with a plurality of sealing lips (71, 72, and 73) configured to engage against a radially outer sliding surface of the first end of the inner ring (11), wherein the sliding surface is defined by a metal insert (200) formed integrally as one piece with the first end of the inner ring (11), the metal insert (200) being arranged astride, on the same side, a base portion of the flange (15) and a portion of the first end of the inner ring (11) immediately adjacent to the base portion of the flange (15) and radially inside the outer ring (a base portion of the flange and a portion of the first end of the inner ring are as shown above for claim 1), the metal insert (200) having a thickness of between 0.2 and 2 mm (lacks disclosure); the metal insert (200) being made of a material different from the material (lacks disclosure) with which the inner ring is manufactured and comprises a metal (200 is metal made of stainless material; ¶ 0041) or metal alloy resistant to corrosion and having a relatively low friction coefficient (lacks disclosure.)  
	D2 teaches a sealing system with a sliding member on a base metal 1. The sliding member is manufactured by an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient (P4, L5 of translation; claims 1-2.) D2 also teaches manufacturing method involves laser and powder raw metal of 0.05 mm thickness, and the process is repeated to obtain the predetermined thickness (P5, L1-8 of translation, and Table 1 of original text). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include an insert in D1 such that (a) the insert having a thickness of between 0.2 and 2 mm, (b) the insert made of a material different from the material of the inner ring, and (c) the insert having a low friction coefficient, as taught by D2 since the claimed invention is merely a combination of known elements (such as insert having a thickness between 0.02 to 2 mm, made of different material, and with low friction coefficient), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
	Thus, the simple modification of D1 with D2 producing a predictable result renders the claim obvious. 
Applicants do not point, with particularity, to claim language the invention.

As to claim 11, D1 discloses the wheel hub bearing unit according to claim 10, wherein the metal insert (200) entirely occupies a recess of the inner ring which extends both above the base portion of the flange and above the portion of the first end of the inner ring immediately adjacent thereto (Figures 1-2.)  

As to claim 14, the combination teaches the wheel hub bearing unit according to claim 10, wherein the metal insert further comprises a projection configured to extend axially inside the outer ring and radially on an outside of a radially outermost one of the sealing lips (D1 discloses an insert 200 on the radially outer surface of the inner ring, in Figures 1-2. Projections on surface 220 define the projection. D1 also discloses the number of inserts depends on the intended use [¶ 0040]. D2 teaches a sealing system with a sliding member an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient [P4, L5 of translation; claims 1-2.] D2 also teaches laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one having ordinary skill in the art to have the insert in D1 by method of additive process comprises forming a projection configured to extend axially inside the outer ring [12] and radially on an outside of an 11Attorney Docket No.. P24368US00 outermost one of the sealing lips [73] to provide effective sealing for the intended environment.)  
  
As to claim 15, the combination teaches the wheel hub bearing unit according to claim 11, wherein the metal insert further comprises a projection configured to extend axially inside the outer ring and radially on an outside of an outermost one of the sealing lips (D1 discloses an insert 200 on the radially outer surface of the inner ring, in Figures 1-2. D1 also discloses the number of inserts depends on the intended use [¶ 0040]. D2 teaches a sealing system with a sliding member an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient [P4, L5 of translation; claims 1-2.] D2 also teaches laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one having ordinary skill in the art to have the insert in D1 by method of additive process comprises forming a projection configured to extend axially inside the outer ring [12] and radially on an outside of an 11Attorney Docket No.. P24368US00 outermost one of the sealing lips [73] to provide effective sealing for the intended environment.)  

Claim(s) 5-6, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR 2016 0108058) in view of D2 (JP 2004 144255) and further in view of D3 (Austenitic steels, ASM). 
As to claim 5, D1 discloses the method according to claim 4, wherein the metal insert is made of 12Attorney Docket No.. P24368US00an austenitic stainless steel (200 is made of stainless steel; ¶ 0041)  
D3 teaches austenitic steels are the most common type of steels used commercially. It can survive with no corrosion, at high temperature. Figures 1-2 and Table 1 show different grades with different percentage of Si. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include austenitic stainless steel in D1 as taught by D3 for the intended purpose. 

As to claim 6, D3 teaches austenitic steels are the most common type of steels used commercially. It can survive with no corrosion, at high temperature. Figures 1-2 and Table 1 show different grades with different percentage of Si. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include austenitic stainless steel AISI316L having an Si content ranging between 0.8 and 1%, of the type standardized for welding in D1 as taught by D3 for the intended purpose.

As to claim 12, it is rejected as applied to claim 5 above.

As to claim 13, it is rejected as applied to claim 6 above. 

As to claim 16, D1 discloses an inner ring (11) of a rolling bearing of a wheel hub bearing unit (Figures 1-2) for vehicles, made as one piece, at its first end, with a radially external flange (15), comprising: 
between a base portion of the flange(15)  and a portion of the first end of the inner ring (11), immediately adjacent to the flange (15), a metal insert (200) which extends astride, on the same side, a base portion of the flange (15) and the portion of the first end of the inner ring (11) immediately adjacent to the base portion of the flange (11) and configured to extend radially inside an outer ring of the rolling bearing (a base portion of the flange and a portion of the first end are as shown above for claim 1), the metal insert having a thickness of between 0.2 and 2 mm (lacks disclosure); the metal insert (200) being made of a material different (lacks disclosure) from the material with which the inner ring is made and consisting of an austenitic (lacks disclosure) stainless steel.  
	D2 teaches a sealing system with a sliding member on a base metal 1. The sliding member is manufactured by an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient (P4, L5 of translation; claims 1-2.) D2 also teaches manufacturing method involves laser and powder raw metal of 0.05 mm thickness, and the process is repeated to obtain the predetermined thickness (P5, L1-8 of translation, and Table 1 of original text). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a metal insert in D1 such that (a) the insert having a thickness of between 0.2 and 2 mm, and (b) the insert made of a material different from the material of the inner ring, as taught by D2 since the claimed invention is merely a combination of known elements (such as insert having a thickness between 0.02 to 2 mm, and made of different material), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
	D1 discloses the insert is made of stainless material, but is silent about austenitic stainless steel. D3 teaches austenitic steels are the most common type of steels used commercially. It can survive with no corrosion, at high temperature. Figures 1-2 and Table 1 show different grades with different percentage of Si. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute austenitic stainless steel material for the material of the insert in D1 for the intended sealing purpose. 
 	Thus, the modifying D1 with D2 and D3 producing a predictable result renders the claim obvious. 
Applicants do not point, with particularity, to claim language the invention.

As to claim 17, the combination teaches the inner ring of claim 16, wherein the metal insert (200) further comprises a projection configured to extend axially inside an outer ring of the rolling bearing and radially on an outside of a radially outermost one of sealing lips of a sealing device on the outer ring (D1 discloses an insert 200 on the radially outer surface of the inner ring, in Figures 1-2. Projection of the surface of 220 define the projection. D1 also discloses the number of inserts depends on the intended use [¶ 0040]. D2 teaches a sealing system with a sliding member an additive manufacturing method with high efficiency and low cost, and the sliding member provides relatively low friction coefficient [P4, L5 of translation; claims 1-2.] D2 also teaches laser powder metal additive method with raw material thickness of 0.05 mm, and the process is repeated to obtain the predetermined thickness [P5, L1-8]. It would have been obvious to one having ordinary skill in the art to have the insert in D1 by method of additive process comprises forming a projection configured to extend axially inside the outer ring [12] and radially on an outside of an 11Attorney Docket No.. P24368US00 outermost one of the sealing lips [73] to provide effective sealing for the intended environment.)  


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675